Citation Nr: 1317135	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  13-00 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for kidney cancer, to include as a result of exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for skin cancer, to include as a result of exposure to contaminated water at Camp Lejeune.

3.  Entitlement to service connection for partial removal of the colon, to include as a result of exposure to contaminated water at Camp Lejeune.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from February 1953 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for kidney cancer, skin cancer, partial removal of the colon, and breathing problems.  

The Veteran did not file a notice of disagreement with the denial of service connection for breathing problems and the issue has not been certified to the Board.  Hence, it will not be addressed in this decision.  

The Veteran testified at personal hearings before a Decision Review Officer at the RO in April 2012, and before the undersigned Veterans Law Judge at the RO in March 2013.  Transcripts of the proceedings have been included in the claims file.  At the March 2013 hearing, he submitted additional evidence with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2012).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was not stationed at Camp Lejeune during the period of time for which exposure to contaminated drinking water has been presumed.

2.  There is no competent medical or competent and credible lay evidence to show that the Veteran's kidney cancer had its onset in service, was manifest within one year of discharge, or was otherwise related to his period of active duty, including contaminated drinking water.  

3.  There is no competent medical or competent and credible lay evidence to show that the Veteran's skin cancer had its onset in service, was manifest within one year of discharge, or was otherwise related to his period of active duty, including contaminated drinking water.  

4.  There is no competent medical or competent and credible lay evidence to show that the Veteran's partial removal of the colon had its onset in service, or was otherwise related to his period of active duty, including contaminated drinking water.  


CONCLUSIONS OF LAW

1.  Kidney cancer was not incurred in or aggravated by service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

2.  Skin cancer was not incurred in or aggravated by service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

3.  Partial removal of the colon was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duties to notify and assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In July 2010, October 2010, and December 2010 letters, prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence will be obtained by VA.  He was also advised of how disability ratings and effective dates are assigned.  Consequently, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private and VA treatment reports and opinions, and the Veteran's statements and hearing testimony.  

A medical opinion was not obtained in conjunction with the Veteran's claims for service connection for kidney cancer, skin cancer, and partial removal of the colon.  However, the Veteran's service treatment records do not document symptoms compatible with these diseases, or diagnoses of the diseases themselves, and the Veteran has not presented competent medical or competent and credible lay evidence that the currently manifest diseases had their onset in service, that the cancers were manifest within one year of discharge, or that they are otherwise related to his active military service, including contaminated drinking water.  Moreover, as will be discussed below, the Veteran was not stationed at Camp Lejeune during the period of time during which exposure to contaminated drinking water has been conceded.  Hence, the Board finds under such circumstances, VA is not obligated to obtain a VA examination or opinion for these claims.  See 38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service (or VA treatment); and the record does not contain sufficient information to make a decision on the claim).  Consequently, the Board finds that VA's duty to assist has also been met in this case.  


Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Evidence of continuity of symptomatology of a disability from the time of service until the present is required where the chronicity of a chronic disease identified in 38 C.F.R. § 3.309(a) manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2012); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Certain chronic disabilities, such as cancer, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Additionally, competency of evidence must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that his current kidney cancer, skin cancer, and partial removal of the colon due to polyps resulted from his exposure to contaminated water when he was stationed at Camp Lejeune.  His service records indicate that he was stationed at Camp Lejeune during at least part of his period of active duty from February 1953 through February 1956.  

In recent years, the United States Navy and VA have acknowledged that persons residing or working at Camp Lejeune from 1957 to 1987 were potentially exposed to contaminants present in the base water supply.  The contaminants were the solvents perchloroethylene, tetrachloroethylene, and trichloroethylene, and are believed to have entered the base water supply after emerging from an off-base dry cleaning firm and leaking underground storage tanks.  The United States Environmental Protection Agency has characterized trichloroethylene as carcinogenic to humans.  VA Health Care Fact Sheet 16-9, published in November 2008, indicated that it was not clear that persons at the base were exposed to the chemicals at levels that would cause health problems.  In a January 2012 Fact Sheet, it was noted that there are many unanswered questions as to the extent of the contamination of the water, the level of exposure of persons on the base, and the likelihood that exposure was great enough to result in particular diseases.  However, VA has encouraged veterans to file claims for any VA disability compensation for any injury or illness the veteran believes is related to their service, including service at Camp Lejeune.  

However, the Veteran's period of duty at Camp Lejeune preceded the date for which contamination has been conceded.  The Board has reviewed the internet and other materials submitted by the Veteran, including the report from www.myconsolidated.net reporting that the water and Camp Lejenue was contaminated as early as 1953.  Nevertheless, at this point in time, VA has not extended the period of time for conceding such exposure and the Board is bound by the dates which VA currently accepts as establishing the contamination, notwithstanding the Veteran's assertions.  

The Veteran's service treatment records are completely silent for complaints or a diagnosis of kidney cancer, skin cancer, and residuals of partial removal of the colon (including polyps).  Upon separation examination in February 1956, no chronic disabilities were identified.  Moreover, the Veteran has not submitted any competent medical, or competent and credible lay, evidence to support his assertion that any of these disabilities had their onset during his period of active duty or are otherwise causally related to his military service, including exposure to contaminated drinking water while he was stationed at Camp Lejeune.  To the extent that the Veteran has alleged continuity of symptomatology since discharge, the Board finds that he is competent to report about symptoms related to stomach pain, digestive problems, etc., during service and after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994) (Veteran is competent to report symptoms because that requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, the specific disabilities at issue in this case, kidney cancer, skin cancer and polyps with colon removal, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  These diseases are complex and require specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology alone.  Therefore, the Veteran's statements and the other lay statements and testimony of record cannot be accepted as competent evidence sufficient to establish service connection for a chronic disease listed in 38 C.F.R. § 3.309(a) pursuant to 38 C.F.R. § 3.303(b).  

Additionally, the Board observes that there are no medical records documenting complaints of polyp removal, skin cancer and/or kidney cancer to satisfy the continuity of symptomatology requirement of § 3.303(b) until decades after discharge.  In this regard, the Board notes that a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the lack of clinical evidence reflecting treatment pertaining to the claimed disabilities until many years after his discharge from active service is against his claims for service connection.  Hence, the Board concludes that service connection may not be granted for any of the disabilities on a direct basis or on a presumptive basis as a chronic condition pursuant to 38 C.F.R. § 3.309(a).  

The Veteran has been provided with ample opportunity to present competent medical or competent and credible lay evidence to support his claim.  However, he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits).  In the absence of any persuasive evidence that the Veteran's current kidney cancer, skin cancer, and/or partial removal of the colon are etiologically related to active service, service connection is not warranted and the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for kidney cancer is denied.  

Service connection for skin cancer is denied.  

Service connection for partial removal of the colon is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


